Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al (US 2018/0154993) in view of Gell, Jr. (US 4980707). Cole et al disclose a device for preventing a phone from sinking in water including a float 55, a tether 53 and a phone 49 in a case 51. The sinking of the phone is limited by the length of the tether, as is Applicant’s device. Not disclosed by Cole et al is a band. Gell, Jr. teaches a band 32 around a waterproof case including 30. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Gell, Jr. with a rubber band around the case 51 and phone 49 to increase the waterproof security of the by preventing the case from opening as taught by Gell, Jr. With respect to claim 7, note Cole et al, float 55. With respect to claim 8, note Cole et al, tether 53. With respect to claims 10-11, note the combination would provide pressure on the case to inherently provide pressure on the contained phone. With respect to claims 12-17, note MPEP 2144.04, the particular band details of the band would have been obvious to provide sufficient pressure for waterproofing.
Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al (US 2018/0154993) in view of Gell, Jr. (US 4980707), as applied to claims 7 and 11 above, and further in view of Ries (US 2016/0194058). Not disclosed by Cole et al is the tether being strap and a life ring float. Ries teaches a strap tether 5 and a life ring float 1. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Gell, Jr. with a strap tether for increased strength and a life ring float for ease of handling as taught by Reis. 
Claims 1-5 are allowed.
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8. 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the strap tether (claims 3 and 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brogden shows bands 40.
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN AVILA whose telephone number is (571)272-6678.  The examiner can normally be reached on Mon-Thu 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN AVILA
Primary Examiner
Art Unit 3617



/STEPHEN P AVILA/Primary Examiner, Art Unit 3617